Exhibit 10.125

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of February 13, 2020, among ALLIANCE DATA SYSTEMS CORPORATION, a
Delaware corporation (the “Borrower”), the Guarantors (as defined in the Credit
Agreement referred to below) party hereto, the Banks party hereto (the
“Consenting Banks”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors party thereto, the lenders party thereto
from time to time (the “Banks”) and the Administrative Agent have entered into
that certain Amended and Restated Credit Agreement, dated as of June 14, 2017
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Amendment, the “Credit Agreement”);

WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth herein, the Administrative Agent and the Consenting Banks have agreed, to
certain amendments to the Existing Credit Agreement as more specifically set
forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.     Amendments to Existing Credit Agreement.  Effective as of the
Fifth Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, Article 1 of the Existing Credit Agreement is
hereby amended by amending and restating the lead-in of the definition of
“Interest Period” in its entirety as follows:

““Interest Period” means with respect to each Euro‑Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Period
Election and ending one week thereafter or one, two, three or six months
thereafter, as the Borrower may elect in the applicable notice (or such other
period as requested by the Borrower and agreed to by the applicable Banks);
provided that:”

SECTION 2.     Fifth Amendment Effective Date Conditions.  This Amendment shall
become effective on the date (such date, the “Fifth Amendment Effective Date”)
when the Administrative Agent has received this Amendment, duly executed by an
authorized officer of each signing Credit Party, the Consenting Banks
constituting Required Banks and the Administrative Agent.

SECTION 3.     Acknowledgement and Confirmation.  Each of the Credit Parties
party hereto hereby agrees that with respect to each Credit Document to which it
is a party, after giving effect to this Amendment and the transactions
contemplated hereunder, all of its obligations, liabilities and indebtedness
under such Credit Document, including guarantee obligations, shall, except as
set forth herein or in the Credit Agreement, remain in full force and effect on
a continuous basis.

SECTION 4.     Limited Effect.  Except as provided herein, the Existing Credit
Agreement and the other Credit Documents shall remain unmodified and in full
force and effect.  This Amendment shall not be






deemed (a) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Existing Credit Agreement or any other Credit
Document other than as set forth herein, (b) to prejudice any right or rights
that the Administrative Agent or the Banks may now have or may have in the
future under or in connection with the Existing Credit Agreement or the other
Credit Documents or any of the instruments or agreements referred to therein, as
the same may be amended, restated, supplemented or modified from time to time,
other than as set forth herein, or (c) to be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with the Borrower, any of its Subsidiaries or any other Person with respect to
any other waiver, amendment, modification or any other change to the Existing
Credit Agreement or the other Credit Documents or any rights or remedies arising
in favor of the Banks or the Administrative Agent, or any of them, under or with
respect to any such documents. 

SECTION 5.     Costs and Expenses.  The Borrower hereby reconfirms its
obligations pursuant to Section 10.3(a) of the Credit Agreement to pay and
reimburse the Administrative Agent in accordance with the terms thereof.

SECTION 6.     Representations and Warranties. To induce the Administrative
Agent and the Consenting Banks to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent and the Consenting Banks
that:  (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) on and as of the date hereof immediately
after giving effect to this Amendment with the same effect as though made on the
date hereof (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) only as of such specified date);
(b) immediately after giving effect to this Amendment, no Default or Event of
Default exists; (c) this Amendment has been duly authorized by all necessary
corporate proceedings and duly executed and delivered by the Borrower and each
other Credit Party, and the Credit Agreement, as amended by this Amendment, is
the legal, valid and binding obligation of the Borrower and each other Credit
Party, enforceable against the Borrower and each other Credit Party in
accordance with its terms; and (d) no consent, approval, authorization, order,
registration or qualification with any Governmental Authority is required for,
the absence of which would materially adversely affect, the legal and valid
execution and delivery or performance by the Borrower or any other Credit Party
of this Amendment or the performance by the Borrower or any other Credit Party
of the Credit Agreement, as amended by this Amendment.  Each Guarantor hereby
ratifies and reaffirms:  (i) the validity, legality and enforceability of its
obligations under Article 9 of the Credit Agreement; (ii) that its reaffirmation
of such obligations is a material inducement to the Administrative Agent and the
Consenting Banks to enter into this Amendment; and (iii) that its obligations
under Article 9 of the Credit Agreement shall remain in full force and effect in
accordance with its terms until all the Guaranteed Obligations have been paid in
full.

SECTION 7.     Reference to and Effect on the Credit Agreement and the Credit
Documents.  

(a)     On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Credit Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b)     Except as specifically provided above, the Credit Documents shall remain
in full force and effect and are hereby ratified and confirmed in all
respects.  Except as provided herein, the execution, delivery, and effectiveness
of this Amendment shall not operate as a waiver of any right, power, or remedy
of the Administrative Agent or any Bank under the Credit Agreement or any other
Credit Document, nor constitute a waiver or modification of any provision of the
Credit Agreement or any other Credit Document. This Amendment is a Credit
Document and is subject to the terms and conditions of the Credit Agreement.



2




SECTION 8.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Amendment by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart hereto.

[The remainder of this page is intentionally left blank.]



3




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

 

ALLIANCE DATA SYSTEMS CORPORATION, as Borrower

 

 

 

By:  /s/ J. Jeffrey Chesnut

 

Name:   J. Jeffrey Chesnut

 

Title:  Senior Vice President and Treasurer 

 

 

 

 

 

 

 

 

 

ADS ALLIANCE DATA SYSTEMS, INC., as Guarantor

 

 

 

By:  /s/ J. Jeffrey Chesnut

 

Name:   J. Jeffrey Chesnut

 

Title:  Senior Vice President and Treasurer 

 

 

 

 

 

 

 

 

 

ALLIANCE DATA FOREIGN HOLDINGS, INC., as Guarantor

 

 

 

By:  /s/ J. Jeffrey Chesnut

 

Name:   J. Jeffrey Chesnut

 

Title:  Treasurer 

 

 

 

 

 

 

 

 

 

ADS foreign holdings, INC., as Guarantor

 

 

 

By:  /s/ J. Jeffrey Chesnut

 

Name:   J. Jeffrey Chesnut

 

Title:  Treasurer 

 

 

 

 

 

 

 

 

 

comenity llc, as Guarantor

 

 

 

By:  /s/ Jeffrey L. Fair

 

Name:  Jeffrey L. Fair

 

Title:  Vice President, Tax 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

 

comenity SERVICING llc, as Guarantor

 

 

 

By:  /s/ Jeffrey L. Fair

 

Name:  Jeffrey L. Fair

 

Title:  Vice President, Tax 

 

 

 

 

 

 

 

 

 

ALLIANCE DATA INTERNATIONAL LLC, as

Guarantor

 

 

 

By: ALLIANCE DATA FOREIGN HOLDINGS, INC.,

its sole member

 

 

 

By:  /s/ J. Jeffrey Chesnut

 

Name:   J. Jeffrey Chesnut

 

Title:  Treasurer 

 

 

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

wells fargo bank, national association,

as Administrative Agent and a Bank

 

 

 

By:  /s/ Sid Khanolkar

 

Name:  Sid Khanolkar 

 

Title:  Director 

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

BANK OF AMERICA, N.A., as a Bank

 

 

 

By:  /s/ Molly Daniello

 

Name:  Molly Daniello

 

Title:  Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

MUFG Bank, LTD., as a Bank

 

 

 

By:  /s/ Matthew Antioco

 

Name:  Matthew Antioco

 

Title:  Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

JPMORGAN CHASE BANK, N.A., as a Bank

 

 

 

By:  /s/ Christine Lathrop

 

Name:  Christine Lathrop

 

Title:  Executive Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

MIZUHO BANK, LTD., as a Bank

 

 

 

By:  /s/ Tracy Rahn

 

Name:  Tracy Rahn

 

Title:  Executive Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

TRUIST bank, as successor by merger to

suntrust bank, as a Bank

 

 

 

By:  /s/ Justin Lien

 

Name:  Justin Lien

 

Title:   Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

By:  /s/ Matthew Lewis

 

Name:  Matthew Lewis

 

Title:   Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

By:  /s/ Sunny Yang

 

Name:  Sunny Yang

 

Title:   Director 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

BNP PARIBAS, as a Bank

 

 

 

By:  /s/ Michael Giudice

 

Name:  Michael Giudice

 

Title:   Director, FIG

 

 

 

By:  /s/ Marguerite L. Lebon

 

Name:  Marguerite L. Lebon

 

Title:   Vice President

 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

ROYAL BANK OF CANADA, as a Bank

 

 

 

By:  /s/ Allan Kortan

 

Name:  Allan Kortan

 

Title:   Authorized Signatory

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

SUMITOMO MITSUI BANKING CORPORATION, as a Bank

 

 

 

By:  /s/ Michael Maguire

 

Name:  Michael Maguire

 

Title:   Managing Director

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

By:  /s/ Douglas M. Kennedy

 

Name:  Douglas M. Kennedy

 

Title:   SVP

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Bank

 

 

 

By:  /s/ Dominic Sorresso

 

Name:  Dominic Sorresso

 

Title:   Authorized Signatory

 

 

 

By:  /s/ Andrew R. Campbell

 

Name:  Andrew R. Campbell

 

Title:   Authorized Signatory

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,

NEW YORK BRANCH, as a Bank

 

 

 

By:  /s/ Brian Crowley

 

Name:  Brian Crowley

 

Title:   Managing Director

 

 

 

By:  /s/ Miriam Trautmann

 

Name:  Miriam Trautmann

 

Title:   Senior Vice President

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

KEYBANK NATIONAL ASSOCIATION, as a Bank

 

 

 

By:  /s/ James Cribbet

 

Name:  James Cribbet

 

Title:   SVP

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

regions bank, as a Bank

 

 

 

By:  /s/ Stephanie Herndon

 

Name:  Stephanie Herndon

 

Title:   Assistant Vice President

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

u.s. bank national ASSOCIATION, as a Bank

 

 

 

By:  /s/ Callen M. Strunk

 

Name:  Callen M. Strunk

 

Title:   Vice President

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

Raymond James Bank, N.A., as a Bank

 

 

 

By:  /s/ Joseph A. Ciccolini

 

Name:  Joseph A. Ciccolini

 

Title:   Senior Vice President

 

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Bank

 

 

 

By:  /s/ Ming K. Chu

 

Name:  Ming K. Chu

 

Title:   Director

 

 

 

By:  /s/ Marko Lukin

 

Name:  Marko Lukin

 

Title:   Vice President

 

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

Synovus Bank, as a Bank

 

 

 

By:  /s/ Robert Haley

 

Name:  Robert Haley

 

Title:   Corporate Banker

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

the northern trust company, as a Bank

 

 

 

By:  /s/ Will Hicks

 

Name:  Will Hicks

 

Title:   Vice President

 

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

MORGAN STANLEY SENIOR FUNDING, INC., as a Bank

 

 

 

By:  /s/ Patrick Wong

 

Name:  Patrick Wong

 

Title:   Authorized Signatory

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

ASSOCIATED BANK, N.A., as a Bank

 

 

 

By:  /s/ Dean Rosencrans

 

Name:  Dean Rosencrans

 

Title:   SVP

 

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

 

 

THE HUNTINGTON NATIONAL BANK, as a Bank

 

 

 

By:  /s/ Dan Swanson

 

Name:  Dan Swanson

 

Title:   Vice President

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

CITIBANK, N.A., as a Bank

 

 

 

By:  /s/ Marina Donskaya

 

Name:  Marina Donskaya

 

Title:   Vice President

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

CADENCE BANK, N.A., as a Bank

 

 

 

By:  /s/ Hannah Dempsey

 

Name:  Hannah Dempsey

 

Title:   VP

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

 

Land Bank of Taiwan Los Angeles BRANCH,  as a Bank

 

 

 

By:  /s/ Chien-Ching Li

 

Name:  Chien-Ching Li

 

Title:   VP & General Manager

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

Taiwan Cooperative Bank Ltd., Acting

Through Its New York Branch, as a Bank

 

 

 

By:  /s/ Li Hua Huang

 

Name:  Li Hua Huang

 

Title:   SVP & General Manager

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

Banco de Sabadell, S.A. – Miami Branch,

as a Bank

 

 

 

By:  /s/ Enrique Castillo

 

Name:  Enrique Castillo

 

Title:   Head of Corporate Banking

 





Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

TAIWAN BUSINESS BANK LTD — NEW YORK

BRANCH, as a Bank

 

 

 

By:  /s/ Sandy Chen

 

Name:  Sandy Chen

 

Title:   General Manager

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

FIRST HAWAIIAN BANK, as a Bank

 

 

 

By:  /s/ Christopher M. Yasuma

 

Name:  Christopher M. Yasuma

 

Title:   Vice President

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

 

VIRTUS SEIX FLOATING RATE HIGH INCOME

FUND, as a Lender

 

 

 

By: SEIX INVESTMENT ADVISORS LLC, as Subadvisor

 

 

 

By:  /s/ Deirdre A. Dillon

 

Name:  Deirdre A. Dillon, Esq.

 

Title:   Chief Compliance Officer

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page




 

FIRST NATIONAL BANK OF OMAHA, as a Bank

 

 

 

By:  /s/ Dale Ervin

 

Name:  Dale Ervin

 

Title:   Director

 

 

 



Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page



 

 

MIDFIRST BANK, as a Bank

 

 

 

By:  /s/ Sherlyn Nelson

 

Name:  Sherlyn Nelson

 

Title:   Director

 

Alliance Data Systems Corporation

Fifth Amendment to Amended and Restated Credit Agreement

Signature Page

